UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2240


WILLIAM HOWARD SCHALLER,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-cv-00334-D)


Submitted:   January 22, 2015             Decided:   January 30, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Howard Schaller, Appellant Pro Se. Marc David Epstein,
SOCIAL   SECURITY  ADMINISTRATION,   Baltimore, Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Howard Schaller seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

uphold the Commissioner’s denial of social security benefits.

Parties in civil actions to which an agency of the United States

is a party are accorded sixty days after the district court’s

entry    of     judgment       to    note       an     appeal,        Fed.       R.    App.    P.

4(a)(1)(B)(ii),         unless      the    district        court     extends       the    appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                        “[T]he timely filing of a

notice     of        appeal    in    a     civil       case     is     a     jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s final judgment was entered on the

docket on September 11, 2014.                       The notice of appeal was filed

sixty-two days later, on November 12, 2014.                             Because Schaller

failed   to     file     a    timely      notice      of     appeal    or     to      obtain   an

extension       or    reopening     of    the       appeal    period,       we   dismiss       the

appeal for lack of jurisdiction.                      We deny leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this        court    and   argument         would    not    aid     the      decisional

process.

                                                                                       DISMISSED



                                                2